1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    WOMEN IN MEXICO CITY &                      Case No. 2:19-cv-10468-ODW (GJS)
      MEXICO, Individually, &
12    FREDERICK BANKS as next friend               ORDER DISMISSING PETITION
      thereto & Individually,
13
                    Petitioner
14
              v.
15
      CENTRAL INTELLIGENCE
16    AGENCY, et al.,
17                  Respondents.
18
19       On December 11, 2019, a putative 28 U.S.C. § 2241 habeas petition was filed in
20   this District [Dkt. 1, “Petition”]. The Petition was filed by Frederick Banks, a
21   convicted criminal incarcerated in Allegheny County Jail in Pittsburgh,
22   Pennsylvania, who purports to be acting as “next friend” on behalf of, and as the
23   “self-appointed agent” for, all women in Mexico and in Mexico City, as well as to
24   seek individual relief on his own behalf. The only person who has signed the
25   Petition is Banks, who mailed the Petition to the Court from Allegheny County Jail
26   and who seeks leave to proceed on an in forma pauperis basis.
27       The Petition names as Respondents: the Central Intelligence agency (“CIA”);
28   Michael Atkinson, who is identified as “Intelligence Inspector General”; Harvard
1    University; and Yale University. Two alleged habeas claims are set forth in the
2    Petition. As Ground One, Banks alleges that the CIA is using “Microwave Hearing”
3    satellite technology remotely to cause Mexican men to sexually harass, assault and
4    kill two Mexican women a day in Mexico City and Mexico. Banks alleges that the
5    CIA is doing this to retaliate for Mexico allowing immigrant caravans to “besiege”
6    the Southern Border of the United States. He also alleges that this CIA conduct
7    violates FISA. As Ground Two, Banks alleges that Harvard and Yale are aware of
8    the above “crimes” yet have allowed the CIA to recruit at both colleges for
9    operatives to commit them and, further, did nothing to “curb the FISA abuses on
10   foreigners and U.S. citizens.” As relief, Banks asks the Court to: enjoin Harvard
11   and Yale from allowing their students to accept positions with the CIA until his
12   allegations are fully investigated; and discharge petitioners from “CIA FISA
13   restraint & control.”
14       Banks is not a stranger to this District, nor to District and Circuit Courts across
15   the United States. As the Court previously has noted (see, e.g., Case No. 5:19-cv-
16   00780-ODW (GJS), Dkt. 3; Case No. 2:19-cv-08514-ODW (GJS), Dkt. 3), Banks is
17   a well-known bringer of frivolous lawsuits across the country. Pursuant to Rule 201
18   of the Federal Rules of Evidence, the Court has taken judicial notice of the federal
19   court case dockets and filings available through the PACER and Westlaw systems
20   relating to Banks, which show (without a precise count) many, many hundreds (if
21   not well over 1,000) of federal court proceedings initiated by Banks over the past
22   decade.
23       While Banks has a prior criminal history that the Court will not recount here, it
24   is significant that, recently, Banks was tried by jury in the United States District
25   Court for the Western District of Pennsylvania and was found guilty of multiple
26   counts of wire fraud and one count of aggravated identity theft on November 8,
27   2019. Banks is awaiting sentencing, which is scheduled for Spring 2020, and
28   remains in custody. See Docket in Case No. 2:15-cr-00168 (W.D. Pa.). Banks also
                                                2
1    is “a notorious frequent filer” in the federal court system, who has had hundreds of
2    cases dismissed at the pleading stage as frivolous. Banks v. Song, No. 1:17-cv-
3    00339 (D. Haw. July 25, 2017) (Order Dismissing Action and Denying In Forma
4    Pauperis Application); see also Banks v. Cuevas, No. 4:17CV2460, 2018 WL
5    1942192, at *1 (N.D. Ohio April 25, 2018) (describing Banks as a “frequent filer of
6    frivolous actions in federal and state courts”); Banks v. Song, No. 17-00093, 2018
7    WL 3130940, at *1-*2 (D. Guam Jun. 26, 2018) (finding lawsuit filed by Banks
8    related to his Western District of Pennsylvania prosecution that essentially was the
9    same suit that he had filed in a number of other Districts in the United States to be
10   “malicious” and improperly filed in the District of Guam); Banks v. New York
11   Police Dept., No. 4:15-CV-75-RLW, 2015 WL 1414828, at *2-*3 (E.D. Mo. Mar.
12   26, 2015) (dismissing as legally frivolous and malicious mandamus action brought
13   by Banks seeking relief based upon, inter alia, the deaths of Eric Garner and
14   Michael Brown).
15       When federal courts began dismissing Banks’s civil cases under 28 U.S.C. §
16   1915(g) due to his numerous “strikes,” he began filing 28 U.S.C. § 2241 or other
17   types of petitions in an attempt to avoid the Section 1915(g) limitation on his ability
18   to file actions without prepayment of the filing fee. See Banks v. Valaluka, No.
19   1:15-cv-01935 (N.D. Ohio Nov. 18, 2015) (Order denying leave to proceed in forma
20   pauperis and dismissing purported mandamus action).) As one District Court
21   described him:
22                Banks is a well-established, multi-district, frequent filer,
                  who has brought over 350 cases in the Northern District
23                of Ohio, the District of Massachusetts, the Southern
                  District of Mississippi, the District of Columbia, the
24                Southern District of New York, the Western District of
25                New York, the District of Colorado, the District of
                  Arizona, the Southern District of Florida, the Middle
26                District of Florida, the Eastern District of North Carolina,
                  the Middle and Western Districts of Pennsylvania, the
27                Eastern District of Missouri, the Eastern District of New
28                Jersey, the Eastern District of Arkansas, the Western

                                                3
                   District of Oklahoma, the District of Utah, and the
1                  District of Alaska. All of these cases were dismissed as
2                  frivolous. He has been declared to be subject to three
                   strike provision of 28 U.S.C. § 1915(g) on numerous
3                  occasions. Undeterred, Banks utilizes § 2241 to
                   circumvent the application of § 1915(g).
4
     Banks v. Greene, No. 4:18-cv-0884, 2018 WL 4615938, at *1 n.1 (N.D. Ohio, Sept.
5
     25, 2018).1
6
         In addition to numerous courts having found Banks’s case-initiating filings to be
7
     frivolous, Banks has been designated as a vexatious litigant. See, e.g., Banks v.
8
     Pope Francis, No. 2:15-cv-01400 (W.D. Pa. Dec. 8, 2015) (Order designating
9
     Petitioner as a vexatious litigant). That vexatious litigant designation has been
10
     ordered extended to cover filings made by Banks on behalf of any other persons,
11
     whether as a purported “next friend” or otherwise, unless and until he has complied
12
     with the requirements of the original vexatious litigant designation order. See
13
     United States v. Miller, 726 Fed. App’x 107 (June 7, 2018) (affirming district court
14
     order so extending scope of vexatious litigant order entered against Banks).
15
         As even the most cursory review of his cases available through the PACER
16
     system shows, Banks has a history of filing delusional and meritless actions on his
17
     own behalf or on behalf of others with whom he has no connection, often (as here)
18
     alleging electronic surveillance by the CIA or others. See, e.g., Banks v. Crooked
19
     Hilary, No. 2:16-cv-07954 (C.D. Cal. Oct. 26, 2016) (Order denying leave to
20
     proceed in forma pauperis and discussing some of the prior decisions finding
21
     Petitioner’s actions to be frivolous and delusional); Schlemmer v. Central
22
     Intelligence Agency, No. 2:15-cv-01583 (W.D. Pa. Dec. 15, 2015) (Order dismissing
23
     with prejudice a 28 U.S.C. § 2241 habeas petition filed by Petitioner as purported
24
25
     1
26          Banks also has filed a number of actions in this District that have been summarily
     dismissed as frivolous. See Case Nos.: 2:15-cv-04225-ODW (GJSx); 2:16-cv-05544-JAK (KSx);
27   2:16-cv-07398-R (JPSx); 2:16-cv-07954-ODW (GJS); 2:17-cv-05412-GW (JPRx); 5:18-cv-
     00526-ODW (GJS); 5:19-cv-00780-ODW (GJS); 2:19-cv-06748-JAK (JC); 2:19-cv-07428-ODW
28   (GJS); and 2:19-cv-08514-ODW (GJS).
                                                 4
1    “next friend” on behalf of a criminal defendant with whom he had no relationship);
2    Valaluka, supra (Order at 2: “Banks has not limited his frivolous filings to cases he
3    files in his own name, but has expanded his efforts by filing cases and motions on
4    behalf of other prisoners, often without their knowledge or consent.”). The instant
5    Petition is yet one more example of this vexatious and improper litigation behavior.
6        The claims alleged in the Petition are plainly meritless and frivolous to the
7    extent that they purport to be raised under the guise of a habeas action.2 No
8    cognizable and viable theory of habeas relief has been stated as to anyone, much
9    less as to the women located in Mexico on whose behalf this habeas petition
10   purportedly is brought, none of whom are in custody in the United States. There is
11   no habeas relief that any federal court could provide based on the allegations of the
12   Petition and federal habeas plainly is not an available mechanism to effect change in
13   this respect, namely, to prevent men in Mexico from sexually harassing and/or
14   assaulting and/or killing Mexican women. In addition, Banks has not stated any
15   basis whatsoever for federal habeas relief on his own individual behalf, and in any
16   event, this District would be the wrong venue for any such action, given that Banks
17   is not incarcerated here and was not convicted here. The matters alleged in the
18   Petition simply do not involve situations in which federal habeas jurisdiction
19   properly can be invoked.
20       An equally critical, and obvious, defect in the Petition is that Banks has no right
21   or standing to seek habeas or any other type of relief on behalf of the women of
22   Mexico. There is no evidence before the Court that any woman, whether in Mexico
23   or otherwise, wishes to have Banks – a pro se vexatious litigant and convicted
24   criminal awaiting sentencing, with a documented longstanding history of filing
25   utterly frivolous and delusional actions – act as her legal representative in seeking
26
27
     2
           The claims also are factually and legally frivolous within the meaning of Denton v.
28   Hernandez, 504 U.S. 25, 32-22 (1989), and Neitzke v. Williams, 490 U.S. 319, 325 (1989).
                                                    5
1    any relief in federal courts, nor is there any sane reason to believe that this is the
2    case.
3        Generally, non-lawyers may not represent other persons in court. See, e.g.,
4    Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“courts have
5    routinely adhered to the general rule prohibiting pro se plaintiffs from pursuing
6    claims on behalf of others in a representative capacity”); Collinsgru v. Palmyra Bd.
7    Of Educ., 161 F.3d 225, 232 (3d Cir. 1998). 28 U.S.C. § 1654 permits persons to
8    appear on a pro se basis only in their “own cases personally.” See Shephard v.
9    Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (Section 1654 “does not permit
10   plaintiffs to appear pro se where interests other than their own are at stake”). Local
11   Rule 83-2.10.2 expressly prohibits a pro se litigant from delegating his
12   representation to any other person. Because Banks is not a lawyer authorized to
13   practice in this Court, he may not pursue relief on behalf of anyone else. See C.E.
14   Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a layperson
15   acting in pro per may not appear or seek relief on behalf of others). Banks has been
16   told this time and time again yet persists in bringing purported, and plainly
17   improper, habeas actions on behalf of others, further proving his inappropriateness
18   to act as a representative of anyone else.
19       Banks alleges that he is acting as the self-appointed “next friend” of the women
20   of Mexico. Next friend status “is by no means granted automatically to whomever
21   seeks to pursue an action on behalf of another.” Whitmore v. Arkansas, 495 U.S.
22   149, 163 (1990). There are two “‘firmly rooted prerequisites’” that must be met
23   before a next friend can be appointed: (1) the putative next friend must provide an
24   adequate explanation, such as mental incompetence or other disability, regarding
25   why the real party in interest cannot appear on his own behalf; and (2) the putative
26   next friend must be “‘truly dedicated to the best interests of the person on whose
27   behalf he seeks to litigate,’” which requires the existence of a “‘significant
28   relationship’” between the two persons. Dennis ex rel. Butko v. Budge, 378 F.3d
                                                  6
1    880, 888 (9th Cir. 2004) (citation omitted). The burden of establishing these two
2    requirements is on the putative next friend. Whitmore, 495 U.S. at 164. Because the
3    standing of a next friend is a jurisdictional issue, the Court lacks jurisdiction if these
4    requirements are not satisfied. Id.; see also Dennis, 378 F.3d at 888 n.5.
5        The Petition fails entirely to satisfy these requirements. Banks’s assertion that
6    he is entitled to act as the “next friend” of all Mexican women because they “don’t
7    have access to the U.S. Courts” is frivolous and false; foreign citizens and nationals
8    are not precluded from suing in United States courts. His assertion that all Mexican
9    women are “mentally incapacitated,” and thus need him to act for them, is offensive
10   and, in any event, obviously baseless.3 The second Whitmore requirement also
11   plainly is not, and cannot be, satisfied. There is no declaration or other evidence
12   before the Court indicating that Banks has a “significant relationship” with all the
13   women of Mexico, much less that Banks is truly dedicated to their interests. Indeed,
14   the Court believes there is no possibility that this could be so. As Banks is not a
15   lawyer and has a long history of filing baseless and nonsensical lawsuits, there is no
16   basis for finding that he will be able to provide these women – or indeed anybody –
17   with adequate representation in a habeas proceeding or any other type of
18   proceeding, and his litigation history indicates precisely the opposite, namely,
19   summary dismissal after summary dismissal of the actions he brings. Moreover,
20   Banks is incarcerated in a Pennsylvania jail and is awaiting sentencing on his federal
21   criminal conviction, and he lacks the physical and financial means to pursue this
22   action on anyone’s behalf. Significantly, with the Petition, Banks has filed an
23   application to proceed in forma pauperis in which he states that he has no money.
24       “[I]ndividuals not licensed to practice law by the state may not use the ‘next
25   friend’ device as an artifice for the unauthorized practice of law.” Weber v. Garza,
26   570 F.2d 511, 514 (5th Cir. 1978). Banks, an unlicensed, lay incarcerated person,
27
     3
             Banks’s refusal to abide by the dictates of Fed. R. Civ. P. 11 is yet another reason why he
28   is not competent to act on behalf of anyone else.
                                                      7
1    may not represent anyone else in this Court or elsewhere, nor may he sign pleadings
2    or receive court documents on behalf of anyone else. There is no basis for finding
3    that Banks may bring and pursue this habeas action on behalf of any other person,
4    whether as their “next friend” or otherwise. Plainly, he lacks standing to do so. As
5    a result, jurisdiction is lacking and the Petition must be dismissed.
6       Accordingly, IT IS ORDERED that: the Petition is dismissed; and Judgment
7    shall be entered dismissing this action.
8
9    DATED: December 17, 2019                _______________________________
                                             OTIS D. WRIGHT II
10                                           UNITED STATES DISTRICT JUDGE
11
12
     Submitted by:
13
14
     ___________________________________
15
     GAIL J. STANDISH
16   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                8
